DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wear plate configured to conform to the entire chest” (claim 19 lines 1-2), and “a wireless interface” (claim 20 line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.   
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 is dependent upon itself, and therefore does not further limit the claimed invention. For the purpose of examination, the examiner has interpreted claim 17 to be dependent on claim 16.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claim 2 recites in lines 1-2 “wherein the wear plate is formed to the contours and length of the patient's neck”, which positively claims a human body part by indirectly defining the structure of the wear plate based on the entire length of the patient’s neck and the contours of the patient’s neck. 
Applicant is suggested to amend the claims to use inferential language (e.g. “adapted to”, “configured to”) so that the human body part is not positively claimed, and to amend the claim so that a portion of the patient’s neck is claimed instead of the patient’s neck (e.g. claim limitation should read --wherein the wear plate is configured to be adapted to the contours and at least a portion of a length of the patient's neck--.
The remaining claims are rejected due to dependence on a rejected base claim.
	 

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2012/0253236) in view of Marchetto (US 2008/0251084).
 Regarding claim 1, Snow discloses (Fig. 1, 5, 10 and 13) a lung gas exchange device, comprising: 
a front housing (housing 20); 
a vibration device (vibrator/motor 924) positioned within the front housing; 
a wear plate (plate 950) configured to vibrate a column of air by transferring vibration from the vibration device to the patient (paragraph [0047]); 
a power source (battery 912/913) configured to provide power to the vibration device; 
a central processing unit board (circuit board 906) connected to the power source and the vibration device (in the same housing, 900, as controls 904, power source 912/913 and vibration component 924. See paragraph [0047]); and 
a first strap (strap 202) configured to extend around the neck of the patient, wherein the first strap includes two ends configured to connect to a portion of the lung gas exchange device (see Fig. 5). 
Snow does not disclose at least two straps configured to affix the lung gas exchange device to a patient, including a second strap configured to extend under an armpit of the patient and around the back of the patient, wherein the second strap includes two ends configured to connect to a portion of the lung gas exchange device.
However, Marchetto teaches (Fig. 2A-2C) a neck collar comprising a wear plate (12) and a first strap (14) configured to extend around the neck of a patient, and a second strap (21) configured to extend under an armpit of the patient and around the back of the patient, wherein the second strap includes two ends (end connected, indirectly, to wear plate 12, and end connected to portion 20) configured to connect to a portion of the lung gas exchange device (see view in Fig. 2A-2C for connection. Note that the term “connect” is interpreted to comprise both direct and indirect connections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate and at least one strap of Snow such that the device includes at least two straps configured to affix the lung gas exchange device to a patient, including a second strap configured to extend under an armpit of the patient and around the back of the patient, wherein the second strap includes two ends configured to connect to a portion of the lung gas exchange device, as taught by Marchetto, for the purpose of improving stability of the device when attached to the user during operation, as well as increase stability of user so that the therapy being provided by the device is optimally delivered..
Regarding claim 2, modified Snow discloses wherein the wear plate is formed to the contours and length of the patient's neck (wear plate 950 has curvature and is therefore configured to be adapted to patient specific contours and length of patient neck, paragraph [0047] Snow).
Regarding claim 3, modified Snow disclose the wear plate is removably affixed to the front housing (plate 950 is attached to front housing via screws 952, and therefore is removably affixed to front housing).
 Regarding claim 4, modified Snow discloses wherein the power source comprises a battery (battery 912, paragraph [0047]).

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2012/0253236) in view of Marchetto (US 2008/0251084), and further in view of Taylor (US 3,710,784).
Regarding claim 5, modified Snow discloses a wear plate (wear plate 950 of Snow), but does not disclose the wear plate is made from a metal material and covered in a less rigid material.
However, Taylor teaches (Fig. 1-2) a massaging device comprising a wear plate (plate 14) made from a metal material (Col. 2 lines 45-49) and covered in a less rigid material (covered by heating pad made of cloth like material, Col. 3 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate of modified Snow to be made of a metal material and be covered in a less rigid material for the purpose of combining both vibratory and heat therapy to a user, thereby improving patient outcome.
Regarding claim 6, modified Snow discloses a wear plate, but does not disclose wherein the wear plate is made from a non- rigid, semi-elastic material. 
However, Taylor teaches (Fig. 1-2) a wear plate (14) made of a flexible material (e.g. flexible metal or plastic, see Col. 2 lines 45-49 Taylor), and is therefore made of a non-rigid, semi-elastic material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate of modified Snow to be made of a non-rigid, semi-elastic material, as taught by Taylor, for the purpose of improving contouring to patient’s body (Col. 2 lines 45-49 Taylor).
Regarding claim 7, modified Snow disclose wherein the wear plate is configured to maintain pressure from the wear plate on the anterior neck of a user (pressure maintained due to straps of Marchetto and Snow that connect the wear plate to user’s body).

Claim 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2012/0253236) in view of Marchetto (US 2008/0251084), further in view of Muensch (US 9,943,461).
Regarding claim 8, modified Snow discloses a wear plate (950 of Snow) and a CPU board (906 of Fig. 13 Snow), but does not disclose at least one sensor attached to the wear plate. However, Muench teaches (Fig. 19) sensors (110) attached to a wear plate (105) to provide feedback of the treatment to the user and or provider (Col. 16 lines 20-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate of modified Snow to include at least one sensor attached, as taught by Muench, for the purpose of determining the current condition of the subject and to provide feedback to the CPU regarding the therapy (Col. 16 lines 20-29 Muench).
Regarding claim 9, modified Snow discloses wherein the at least one sensor includes at least one sensor configured for measuring at least one of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature (sensors 110 include at least one sensor in the form of cardiac monitor, a heart rate monitor, a respiration rate monitor, a galvanic skin response monitor, a temperature sensor, a muscle stiffness or fatigue sensor, or any other type of sensor that can be operably coupled to the patient, and that can provide useful feedback control information to CPU 102 in device 105. See Muench Fig. 19 and Col. 16 lines 20-32).
Regarding claim 10, modified Snow discloses wherein in response to signals received from the at least one sensor (110), the central processing unit board (CPU 102) is configured to alter one or more parameters of the vibration device (CPU 102 configured to adjust frequency or amplitude on basis of the sensed information, see Col. 60-64 Muench).
Regarding claim 11, modified Snow discloses at least one sensor and a CPU for controlling operation of a vibration device but does not disclose a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor.
However, Muench further teaches (Fig. 21) a storage device (memory 106), wherein the storage device stores a vibration parameters map (one or more programs are configured to permit CPU 102 to control vibration signal generator 108 in accordance with one or more vibration signal regimes, see Col. 16 lines 7-11), and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor (CPU control vibration signal generator 108 in accordance with vibration signal parameters calculated by CPU 102, see Col. 17 lines 18-27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Snow to include a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor, as taught by Muensch, for the purpose of optimizing therapy by providing customized settings to a given user.
Regarding claim 13, modified Snow discloses a wear plate (950 of Snow) and a CPU board (906 of Fig. 13 Snow), but does not disclose a plurality of sensors attached to the wear plate configured for measuring each of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature.
However, Muench teaches (Fig. 19) sensors (110) attached to a wear plate (105) to provide feedback of the treatment to the user and or provider (Col. 16 lines 20-29), wherein the sensors are configured to measure at least one of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature (sensors 110 include at least one sensor in the form of cardiac monitor, a heart rate monitor, a respiration rate monitor, a galvanic skin response monitor, a temperature sensor, a muscle stiffness or fatigue sensor, or any other type of sensor that can be operably coupled to the patient, and that can provide useful feedback control information to CPU 102 in device 105. See Muench Fig. 19 and Col. 16 lines 20-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate of modified Snow to include a plurality of sensors attached which are configured for measuring each of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature, as taught by Muench, for the purpose of determining the current condition of the subject and to provide feedback to the CPU regarding the therapy (Col. 16 lines 20-29 Muench).
Regarding claim 14, modified Snow discloses wherein in response to signals received from the at least one sensor (110), the central processing unit board (CPU 102) is configured to alter one or more parameters of the vibration device (CPU 102 configured to adjust frequency or amplitude on basis of the sensed information, see Col. 60-64 Muench).
Regarding claim 15, modified Snow discloses at least one sensor and a CPU for controlling operation of a vibration device but does not disclose a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor.
However, Muench further teaches (Fig. 21) a storage device (memory 106), wherein the storage device stores a vibration parameters map (one or more programs are configured to permit CPU 102 to control vibration signal generator 108 in accordance with one or more vibration signal regimes, see Col. 16 lines 7-11), and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor (CPU control vibration signal generator 108 in accordance with vibration signal parameters calculated by CPU 102, see Col. 17 lines 18-27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Snow to include a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor, as taught by Muensch, for the purpose of optimizing therapy by providing customized settings to a given user.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2012/0253236) in view of Marchetto (US 2008/0251084) and Muensch (US 9,943,461), and further in view of Ehrenreich (US 8,747,338)
Regarding claim 12, modified Snow disclose one or more sensors (sensors 110 of Muensch), but does not disclose one or more sensors for measuring movement, including at least a sensor for measuring location based on GPS and an accelerometer.
However, Ehrenreich teaches (Fig. 5) a therapy providing device comprising one or more sensors for measuring movement, including at least a sensor for measuring location based on GPS and an accelerometer (GPS/accelerometer/compass/tilt sensors, Col. 17 lines 3-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of modified Snow to include one or more sensors for measuring movement, including at least a sensor for measuring location based on GPS and an accelerometer, as taught by Ehrenreich, for the purpose of determining user position when operating the device (Col. 17 lines 3-30 Ehrenreich), which can allow for adjustment of parameters of the device dependent on user position.
  
 Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2012/0253236) in view of Marchetto (US 2008/0251084), and further in view of Tweardy (US 6,254,560), as evidenced by Smith (US 2015/0157532)
Regarding claim 16, modified Snow discloses a vibration device (device 924 of Fig. 13) and a wear plate (plate 950 of Fig. 13) configured to transfer vibration to neck of patient, but does not disclose the wear plate is configured to transfer vibration from the vibration device to a chest wall of the patient.
However, Tweardy teaches (Fig. 1-3) a wear plate (sternum plate 20) configured to transfer vibration to chest wall of the user (sternum plate 20 is “adapted to rest against the body of the patient, namely against the sternum”, Col. 2 lines 60-65, and is therefore configured to transfer vibration to the chest wall of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wear plate of modified Snow with the extended wear plate as taught by Tweardy for the purpose of improving oxygen exchange by improving lung drainage and airway clearance (Smith paragraph [0004]).
Regarding claim 17, modified Snow discloses wherein the wear plate is configured to transfer vibration from the vibration device to a portion of the bony chest wall of the patient (because modified Snow discloses the wear plate is configured to transfer vibration from the vibration device to the chest wall of the patient, see Tweardy reference, and because the chest wall of the patient comprises bones (and therefore is “bony”), this limitation is disclosed by the combined teachings of the modified Snow reference).
Regarding claim 18, modified Snow discloses wherein the wear plate is configured to conform to a part of the chest of the patient (see conforming to at least part of chest in Fig. 1 Tweardy).
Regarding claim 19, modified Snow disclose the wear plate is configured to contour to at elast part of the chest of the patient (see conforming to at least part of chest in Fig. 1 Tweardy, but does not disclose wherein the wear plate is configured to conform to the entire chest of the patent. However, outside evidence of criticality, designing the wear plate to be configured to conform to the entire chest of the patient is considered a design consideration, and therefore would have been obvious to one of ordinary skill at the time the invention was filed.
  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2012/0253236) in view of Marchetto (US 2008/0251084), and further in view of Sedic (US 2013/0331745). 
 Regarding claim 20, modified Snow discloses one or more sensors, but does not disclose a wireless interface, wherein the lung gas exchange device is configured to transmit measurements from one or more sensor to an external device over the wireless interface.
However, Sedic teaches (Fig. 1C) teaches a massage (194) comprising one or more sensors (motion sensor 192) and a wireless interface (network interface 199, disclosed to be wired or wireless, paragraph [0035]), wherein the device is configured to transmit measurement from the one or more sensors to an external device (e.g. personal computer or phone) over the wireless interface (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Snow to include a wireless interface, wherein the lung gas exchange device is configured to transmit measurements from one or more sensor to an external device over the wireless interface, as taught by Sedic, for the purpose of allowing the device to be controlled remotely.
 
 Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
   
Claims 1-3, 8, and 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 13-14 of U.S. Patent No. 10,966,902. 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 1
A lung gas exchange device for treating a patient having a chronic respiratory disease, comprising: 

a front housing; 

at least one strap configured to affix the front housing to an anterior neck of a patient; 

a vibration device positioned within the front housing; 

a wear plate configured to be adapted to patient specific contours and length of a portion a trachea of the patient and further configured to vibrate a column of air by transferring vibration from the vibration device to the trachea; 

a power source configured to provide power to the vibration device;

a central processing unit board connected to the power source and the vibration device; and 

at least one second strap having two ends attached to a strap loop of the wear plate, the at least one second strap is configured to extend under an armpit of the patient and around a back of the patient such that the two ends of the at least one second strap are attached to the strap loop.
A lung gas exchange device, comprising: 

a front housing; 

a vibration device positioned within the front housing; 

a wear plate configured to vibrate a column of air by transferring vibration from the vibration device to the patient; 

a power source configured to provide power to the vibration device; 

a central processing unit board connected to the power source and the vibration device; and 

at least two straps configured to affix the lung gas exchange device to a patient, including: 

a first strap configured to extend around the neck of the patient, wherein the first strap includes two ends configured to connect to a portion of the lung gas exchange device; and 

a second strap configured to extend under an armpit of the patient and around the back of the patient, wherein the second strap includes two ends configured to connect to a portion of the lung gas exchange device.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent claims 2-3, 8, and 16-17, the recited limitations are contained in patent claims 3 and 13-14, respectively.

  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,966,902 in view of Snow (US 2012/0253236).
Regarding claim 4, claim 1 of US Patent No. 10,966,902 discloses a power source, but does not disclose the power source is in the form of a battery.
However, Snow teaches (Fig. 1 and 13) a power source (battery 912/913) configured to provide power to the vibration device in the form of a battery (see paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of claim 1 of US Patent No. 10,966,902 to be a battery, as taught by Snow, for the purpose of allowing the device to be used without requiring a wall outlet, and to allow the power source to rechargeable (paragraph [0028]-[0029] Snow).
 
 Claim 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,966,902 in view of Taylor (US 3,710,784).
Regarding claim 5, claim 1 of U.S. Patent No. 10,966,902 discloses a wear plate, but does not disclose the wear plate is made from a metal material and covered in a less rigid material.
However, Taylor teaches (Fig. 1-2) a massaging device comprising a wear plate (plate 14) made from a metal material (Col. 2 lines 45-49) and covered in a less rigid material (covered by heating pad made of cloth like material, Col. 3 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate of claim 1 of U.S. Patent No. 10,966,902 to be made of a metal material and be covered in a less rigid material for the purpose of combining both vibratory and heat therapy to a user, thereby improving patient outcome.
Regarding claim 6, claim 1 of U.S. Patent No. 10,966,902 discloses a wear plate, but does not disclose wherein the wear plate is made from a non- rigid, semi-elastic material. 
However, Taylor teaches (Fig. 1-2) a wear plate (14) made of a flexible material (e.g. flexible metal or plastic, see Col. 2 lines 45-49 Taylor), and is therefore made of a non-rigid, semi-elastic material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate of claim 1 of U.S. Patent No. 10,966,902 to be made of a non-rigid, semi-elastic material, as taught by Taylor, for the purpose of improving contouring to patient’s body (Col. 2 lines 45-49 Taylor).
Regarding claim 7, modified claim 1 of U.S. Patent No. 10,966,902 disclose wherein the wear plate is configured to maintain pressure from the wear plate on the anterior neck of a user (pressure maintained due to straps of claim 1 of U.S. Patent No. 10,966,902 that connect the wear plate to user’s body).
Claims 9-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,966,902 in view of Muensch (US 9,943,461).
Regarding claim 9, claim 3 of U.S. Patent No. 10,966,902 discloses at least one sensor, but does not disclose wherein the at least one sensor includes at least one sensor configured for measuring at least one of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature.
However, Muensch teaches at least one sensor that includes at least one sensor configured for measuring at least one of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature (sensors 110 include at least one sensor in the form of cardiac monitor, a heart rate monitor, a respiration rate monitor, a galvanic skin response monitor, a temperature sensor, a muscle stiffness or fatigue sensor, or any other type of sensor that can be operably coupled to the patient, and that can provide useful feedback control information to CPU 102 in device 105. See Muench Fig. 19 and Col. 16 lines 20-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of claim 3 of U.S. Patent No. 10,966,902 to include  at least one sensor configured for measuring at least one of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature, as taught by Muensch, for the purpose of providing feedback to both the user and device regarding user condition, so that the device can be adjusted accordingly.
Regarding claim 10, modified claim 3 of U.S. Patent No. 10,966,902  discloses wherein in response to signals received from the at least one sensor (110), the central processing unit board (CPU 102) is configured to alter one or more parameters of the vibration device (CPU 102 configured to adjust frequency or amplitude on basis of the sensed information, see Col. 60-64 Muench).
Regarding claim 11, modified claim 3 of U.S. Patent No. 10,966,902 discloses at least one sensor and a CPU for controlling operation of a vibration device but does not disclose a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor.
However, Muench further teaches (Fig. 21) a storage device (memory 106), wherein the storage device stores a vibration parameters map (one or more programs are configured to permit CPU 102 to control vibration signal generator 108 in accordance with one or more vibration signal regimes, see Col. 16 lines 7-11), and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor (CPU control vibration signal generator 108 in accordance with vibration signal parameters calculated by CPU 102, see Col. 17 lines 18-27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified claim 3 of U.S. Patent No. 10,966,902 to include a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor, as taught by Muensch, for the purpose of optimizing therapy by providing customized settings to a given user.
Regarding claim 13, claim 3 of U.S. Patent No. 10,966,902 discloses a wear plate and a CPU board, but does not disclose a plurality of sensors attached to the wear plate configured for measuring each of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature.
However, Muench teaches (Fig. 19) sensors (110) attached to a wear plate (105) to provide feedback of the treatment to the user and or provider (Col. 16 lines 20-29), wherein the sensors are configured to measure at least one of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature (sensors 110 include at least one sensor in the form of cardiac monitor, a heart rate monitor, a respiration rate monitor, a galvanic skin response monitor, a temperature sensor, a muscle stiffness or fatigue sensor, or any other type of sensor that can be operably coupled to the patient, and that can provide useful feedback control information to CPU 102 in device 105. See Muench Fig. 19 and Col. 16 lines 20-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear plate of claim 3 of U.S. Patent No. 10,966,902 to include a plurality of sensors attached which are configured for measuring each of the patient's (a) oxygen saturation, (b) carbon dioxide in the blood stream, (c) heart rate, (d), respiratory rate, and (e) temperature, as taught by Muench, for the purpose of determining the current condition of the subject and to provide feedback to the CPU regarding the therapy (Col. 16 lines 20-29 Muench).
Regarding claim 14, modified claim 3 of U.S. Patent No. 10,966,902 discloses wherein in response to signals received from the at least one sensor (110), the central processing unit board (CPU 102) is configured to alter one or more parameters of the vibration device (CPU 102 configured to adjust frequency or amplitude on basis of the sensed information, see Col. 60-64 Muench).
Regarding claim 15, modified claim 3 of U.S. Patent No. 10,966,902 discloses at least one sensor and a CPU for controlling operation of a vibration device but does not disclose a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor.
However, Muench further teaches (Fig. 21) a storage device (memory 106), wherein the storage device stores a vibration parameters map (one or more programs are configured to permit CPU 102 to control vibration signal generator 108 in accordance with one or more vibration signal regimes, see Col. 16 lines 7-11), and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor (CPU control vibration signal generator 108 in accordance with vibration signal parameters calculated by CPU 102, see Col. 17 lines 18-27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified claim 3 of U.S. Patent No. 10,966,902  to include a storage device, wherein the storage device stores a vibration parameters map, and wherein the central processing unit board is configured to dynamically select parameters for the vibration device from the vibration parameters map based on one or more measurement received from the at least one sensor, as taught by Muensch, for the purpose of optimizing therapy by providing customized settings to a given user.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,966,902 in view of Muensch (US 9,943,461), and further in view of Ehrenreich (US 8,747,338)
Regarding claim 12, modified claim 3 of U.S. Patent No. 10,966,902 discloses one or more sensors, but does not disclose one or more sensors for measuring movement, including at least a sensor for measuring location based on GPS and an accelerometer.
However, Ehrenreich teaches (Fig. 5) a therapy providing device comprising one or more sensors for measuring movement, including at least a sensor for measuring location based on GPS and an accelerometer (GPS/accelerometer/compass/tilt sensors, Col. 17 lines 3-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of modified claim 3 of U.S. Patent No. 10,966,902 to include one or more sensors for measuring movement, including at least a sensor for measuring location based on GPS and an accelerometer, as taught by Ehrenreich, for the purpose of determining user position when operating the device (Col. 17 lines 3-30 Ehrenreich), which can allow for adjustment of parameters of the device dependent on user position.
 
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,966,902 in view of Tweardy (US 6,254,560), as evidenced by Smith (US 2015/0157532).
Regarding claim 17, modified Snow discloses wherein the wear plate is configured to transfer vibration from the vibration device to a portion of the bony chest wall of the patient (because modified Snow discloses the wear plate is configured to transfer vibration from the vibration device to the chest wall of the patient, see Tweardy reference, and because the chest wall of the patient comprises bones (and therefore is “bony”), this limitation is disclosed by the combined teachings of the modified Snow reference).
Regarding claim 18, claim 11 of U.S. Patent No. 10,966,902 discloses wherein the wear plate is configured to transfer vibration from the vibration device to a chest wall, but is silent as to the wear plate configured to conform to a part of the chest of the patient.
However, Tweardy teaches (Fig. 1) a wear plate (sternum plate 20) configured to conform to part of a chest of the patient (see conforming to at least part of chest in Fig. 1 Tweardy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wear plate of claim 11 of US Patent No. 10,966,902 to be configured to conform to part of the chest of the patient, as taught by Tweardy, for the purpose of improving patient comfort by allowing wear plate to conform to patient’s body.
Regarding claim 19, modified claim 11 of US Patent No. 10,966,902 discloses the wear plate is configured to contour to at least part of the chest of the patient (see conforming to at least part of chest in Fig. 1 Tweardy), but does not disclose wherein the wear plate is configured to conform to the entire chest of the patent. However, outside evidence of criticality, designing the wear plate to be configured to conform to the entire chest of the patient is considered a design consideration, and therefore would have been obvious to one of ordinary skill at the time the invention was filed.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,966,902 in view of Sedic (US 2013/0331745). 
 Regarding claim 20, claim 3 of US Patent 10,966,902 discloses one or more sensors, but does not disclose a wireless interface, wherein the lung gas exchange device is configured to transmit measurements from one or more sensor to an external device over the wireless interface.
However, Sedic teaches (Fig. 1C) teaches a massage (194) comprising one or more sensors (motion sensor 192) and a wireless interface (network interface 199, disclosed to be wired or wireless, paragraph [0035]), wherein the device is configured to transmit measurement from the one or more sensors to an external device (e.g. personal computer or phone) over the wireless interface (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent 10,966,902 to include a wireless interface, wherein the lung gas exchange device is configured to transmit measurements from one or more sensor to an external device over the wireless interface, as taught by Sedic, for the purpose of allowing the device to be controlled remotely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bachmann (US 4,052,981) discloses a vibration device configured to vibrate trachea of user.
Baxter (US 2013/0197409) discloses a vibration device for treating pulmonary diseases.
Hazan (US 2005/0261612) discloses a vibration device that vibrates trachea of user to dislodge buildup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785